452 F.2d 336
UNITED STATES of America, Plaintiff-Appellee,v.Clifford W. W. FOREMAN, Defendant-Appellant.
No. 71-2259.
United States Court of Appeals,Ninth Circuit.
Dec. 13, 1971.

Michael H. Weiss, of Hansen, Jaffe & Weiss, San Francisco, Cal., for defendant-appellant.
William R. Allen, Asst. U. S. Atty., Fresno, Cal., for plaintiff-appellee.
Before CHAMBERS, KOELSCH and KILKENNY, Circuit Judges.
PER CURIAM:


1
Foreman appeals from the judgment convicting him of failing to perform a duty imposed upon him by the Selective Service Act.  None of his assignments has merit.


2
The government's evidence provided ample support for the jury's implied finding that Foreman deliberately refused "to present himself for and submit to registration," that being the crime charged against him.  (50 U.S.C. App. Secs. 453, 462).


3
His letter to his local board-in which he declared his intention not to register-did not oblige the board to effect his registration, for he did not meet the precondition of 32 CFR Secs. 1613.11 and 1613.13 that he "present himself for and submit to" registration.  Neither the Act nor the Regulation make any provision for a "constructive" registration.  Likewise, Foreman cannot urge that the board failed to comply with 32 CFR Sec. 1613.16; the operation of that regulation is likewise limited to those instances where a candidate has presented himself to his local board.  United States v. Bigman, 429 F.2d 13 (9th Cir. 1970), cert. denied 400 U.S. 910, 91 S.Ct. 141, 27 L.Ed.2d 150.


4
Judgment affirmed.